
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1.7



EIGHTH AMENDMENT TO THE
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF
THE MACERICH PARTNERSHIP, L.P


    THIS EIGHTH AMENDMENT (the "Amendment") TO THE AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT DATED AS OF MARCH 16, 1994, AMENDED AS OF AUGUST 14, 1995,
FURTHER AMENDED AS OF JUNE 27, 1997, FURTHER AMENDED AS OF NOVEMBER 16, 1997,
FURTHER AMENDED AS OF FEBRUARY 25, 1998, FURTHER AMENDED AS OF FEBRUARY 26,
1998, FURTHER AMENDED AS OF JUNE 17, 1998, AND FURTHER AMENDED AS OF DECEMBER
23, 1998 (the "Agreement") OF THE MACERICH PARTNERSHIP, L.P. (the "Partnership")
is made and entered into effective as of November 9, 2000.

    WHEREAS, the General Partner on behalf of the Partnership and on its own
behalf is contemplating a repurchase of shares of the Common Stock of the
General Partner which would enable and be funded by a simultaneous redemption of
a number of Common Units held by the General Partner at the price paid for the
repurchased shares in the manner described below;

    WHEREAS, the General Partner and Partnership will effect such repurchase and
redemption if they determine such transactions to be in the best interest of the
Partnership, the Partners and the stockholders of the General Partner, as
applicable; and

    WHEREAS, it is proposed that the Agreement be amended in accordance with the
provisions thereof.

    NOW, THEREFORE, pursuant to the authority granted to the General Partner
under the Agreement, in its capacity as General Partner and as a holder of a 1%
Percentage Interest as General Partner and a 79% Percentage Interest as a
Limited Partner in the Partnership, the Agreement is hereby amended as follows:

    1.  Amendment to Article IX:  The caption of Article IX is changed to
"Redemptions"; and a new section 9.2 is added to the Agreement immediately
following Section 9.1 thereof as follows:

    9.2  Redemption on Share Repurchase.  Notwithstanding anything herein to the
contrary, the General Partner is hereby authorized to cause the Partnership to
redeem for cash Common Units from the General Partner, in connection and
simultaneous with any repurchase by the General Partner of Shares, at the price
paid for the repurchased Shares. The number of such Common Units will equal the
number of repurchased Shares divided by the Conversion Factor and the aggregate
redemption price of the Common Units will be in an amount necessary to provide
the General Partner with an amount in cash equal to the aggregate price paid by
the General Partner to repurchase the Shares.

    2.  Conforming Clarifications to Sections 6.2.  

    (a) Section 8.1 is amended to add to the beginning thereof the phrase
"Except in the case of a redemption authorized pursuant to Section 9.2," and
decapitalizing the word "The" which follows; and

    (b) Section 6.2 is amended by deletion of the "and" after clause (i)
thereof, adding "; and" after clause (j) thereof, and adding a new clause (k) as
follows:

    (k) To take other action not inconsistent with applicable law expressly
contemplated by other provisions of this Agreement."

    3.  Defined Terms and Recitals.  As used in this Amendment, capitalized
terms used and defined in this Amendment shall have the meaning assigned to them
in this Amendment, and capitalized terms

--------------------------------------------------------------------------------

used in this Amendment but not defined herein, shall have the meaning assigned
to them in the Agreement.

    4.  Ratification and Confirmation.  Except to the extent specifically
amended by this Amendment, the terms and provisions of the Agreement, as
previously amended, are hereby ratified and confirmed.

    5.  Notice.  The General Partner shall give notice of this Amendment to the
Partners as required by Section 12.1(b) of the Agreement.

    IN WITNESS WHEREOF, the undersigned has executed this Amendment effective as
of the date first above mentioned in its capacity as General Partner and as the
holder of a 1% Percentage Interest as General Partner and a 79% Percentage
Interest as a Limited Partner.

    THE MACERICH COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

        Richard A. Bayer
Executive Vice President,
General Counsel and Secretary

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1.7
EIGHTH AMENDMENT TO THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
THE MACERICH PARTNERSHIP, L.P
